Citation Nr: 0625959	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-37 767	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1984 Board of Veterans' Appeals (Board) decision that 
denied service connection for a seizure disorder.  



REPRESENTATION

Moving party represented by:  Sandra W. Wischow, Attorney



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The moving party is a veteran who served on active duty from 
December 1965 to December 1968.  

In a decision dated in March 2003, the Board denied a claim 
of CUE in an August 1984 Board decision which had denied 
service connection for a seizure disorder.  The Board based 
the March 2003 denial on its determination that the moving 
party had not presented a valid CUE claim.  The moving party 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2004, the 
Court vacated the March 2003 Board decision and remanded the 
case to the Board on the basis that the Board had incorrectly 
denied the moving party's CUE claim, rather than dismissing 
it without prejudice.  In a decision dated in September 2004, 
the Board concluded that a valid claim of CUE in the August 
1984 Board decision had not been presented and dismissed the 
claim.  

The instant claim of CUE in the August 1984 Board decision 
was filed in October 2004. 


FINDINGS OF FACT

1.  In an August 1984 decision, the Board denied service 
connection for a seizure disorder.  

2.  In its August 1984 decision, the Board failed to apply 38 
C.F.R. § 3.303(d), which was then in effect, but such error 
did not manifestly change the outcome of the claim of 
entitlement to service connection for a seizure disorder.  


CONCLUSION OF LAW

Revision of the August 1984, Board decision on the basis of 
CUE is not warranted.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA are at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), however, the Court held 
that the VCAA does not apply to CUE cases.  Hence, a 
discussion of the impact of the VCAA in this matter is not 
necessary.  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  Review may be requested by the Board 
on its own motion or upon the request of a claimant.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Prior to deciding whether the August 1, 1984, decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.  

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404.  

In this case, in his October 2004 motion, the moving party 
clearly and specifically alleges an error of law in the Board 
decision at issue, provides the factual basis for his 
allegation, and argues that if the Board had not made this 
error, it would have awarded him service connection for a 
seizure disorder in its August 1, 1984 decision.  
Specifically, the moving party alleges that, in the August 1, 
1984, decision, the Board failed to apply 38 C.F.R. 
§ 3.303(d) and that such error was outcome determinative.  

Review of the August 1984 decision shows that the Board cited 
the statute, 38 U.S.C. § 310, then in effect, under which 
service connection may be granted for disability resulting 
for disease or injury incurred in or aggravated by wartime 
service, and the Board also considered 38 U.S.C. §§ 312, 313 
and 38 C.F.R. § 3.307 under which a disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during service, if such disease, 
including a seizure disorder, becomes manifest to a degree of 
10 percent within one year from the dated of termination of 
service.  The Board did not cite, nor did it discuss, the 
provisions of 38 C.F.R. § 3.303(d) in its decision.  

Now, and as in effect at the time of the Board's decision in 
August 1984, 38 C.F.R. § 3.303(d), which is titled 
postservice initial diagnosis of disease, states that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1984).  The regulation 
further states that presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  Id.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
moving party maintains that all elements of a claim for 
direct service connection were present at the time of the 
August 1984 Board decision and that none of these elements 
was contradicted by evidence of record.  

The moving party points out that at the time of the August 
1984 Board decision it was undisputed that he had been 
diagnosed as having a seizure disorder, which establishes a 
current disability.  He also points out that his service 
medical records show he had some sort of blacking out or 
unexplained loss of vision in January 1968 and show that he 
had additional medical problems in service caused by his 
adverse reaction to anti-malarial drugs, which establishes an 
injury or disease in service.  In an attempt to cement his 
claim, the moving party also points out that the evidence 
before the Board at the time of its August 1984 decision 
included a March 1979 statement by C.S., M.D., based on 
current examination and a review of the medical records.  In 
his discussion, Dr. C.S. states that the "patient's seizure 
disorder bears some relation to the various stressful events 
that occurred while in service."  The moving party maintains 
that this evidence establishes direct service connection, and 
he argues that it was the only medical evidence of record 
bearing on the issue of direct service connection.  

The moving party's service medical records show that in 
January 1968, the veteran complained of blacking out spells 
and reported that he had blacked out that morning and had 
blacked out twice in the last two weeks.  He also complained 
of possible eye infection.  He stated that after he blacked 
out, he noticed that the veins in his eye were greatly 
enlarged.  He was referred to the neurology clinic where he 
was seen later the same day.  Notes by the examiner in the 
neurology clinic state that in the past week the moving party 
had had 2 episodes of loss of vision in the right eye without 
loss of consciousness and with a duration of about 15 to 30 
seconds.  Both attacks had occurred while the moving party 
was driving.  The examiner noted the moving party had no 
other neurological symptoms, specifically, no headache.  The 
moving party reported some sensation of a foreign body after 
this last attack.  A neurological examination was within 
normal limits, and the examiner stated that he seriously 
doubted that this represented neurologic disease.  He said a 
migraine syndrome was a possibility, but a very remote one.  
He said he believed it was more likely due to primary eye 
disease or maybe just a foreign body, although examination 
was OK now.  

Later service medical records show that in March 1968 the 
moving party complained of weakness, drowsiness, vomiting, 
and left upper quadrant pain for the past seven days.  His 
urine had turned dark and he had had scleral icterus.  The 
diagnosis was hepatitis, and he was admitted to the hospital.  
It was noted that he had been in Vietnam for 15 days and had 
taken chloroquine-primaquine (C-P) pills for two weeks.  
Laboratory work-up showed a hematocrit level of 28 percent.  
The diagnosis was hemolytic anemia, probably due to Glucose 6 
Phosphate Dehydrogenase (G6PD) deficiency.  

In late March 1968, while enroute to Japan via air 
evacuation, the veteran was admitted to the hospital at the 
Clark Air Force Base in the Philippines.  His hematocrit 
level was 28.  Examination showed evidence of scleral 
icterus.  The diagnoses were hemolytic anemia, felt to be 
secondary to antimalarial medication although not proven and 
G6PD deficiency suspected, not proven.  He was also diagnosed 
as having hemoglobinopathy, probable sickle-cell trait, with 
possible hemoglobin sickle-cell disease.  

In April 1968, the moving party was transferred to the U.S. 
Army Hospital, Camp Zuma, Japan.  It was noted that when he 
developed his symptoms, he had taken two C-P tablets and had 
taken Dapsone for three days.  Laboratory testing showed that 
the G6PD screening test was grossly deficient.  He was 
asymptomatic throughout the hospitalization.  His hematocrit 
level had returned to normal prior to arriving at that 
hospital, but in view of the extreme degree of anemia on 
taking the first few C-P tablets, he would be profiled to 
prevent return to malarious areas.  The diagnosis was anemia, 
hemolytic, due to G6PD deficiency, not treated, improved 
spontaneously and sickle cell trait, untreated, unchanged.  

On separation examination in November 1968, the veteran 
reported he had never had and did not now have dizziness or 
fainting spells, epilepsy or fits, or periods of 
unconsciousness.  The examiner noted a G6PD deficiency and 
reported that neurological clinical evaluation was normal.  

The moving party argues that the statement of the examiner 
who saw him in the neurology clinic in January 1968 and 
stated that he seriously doubted the veteran's episodes of 
loss of vision represented neurologic disease bears only on 
the question of whether in-service seizures were current 
manifestations of a seizure disorder, but that it cannot be 
taken as evidence that contradicts a medical opinion eleven 
years later that a later-diagnosed seizure disorder was 
related to events in service.  He argues that the in-service 
evidence does not bear on whether his current seizure 
disorder is related to events in service.  This is not so.  
The January 1968 service medical record entry is, in fact, 
evidence that weighs against the claim because it is medical 
evidence that a neurology examination in service in January 
1968 was within normal limits and includes a medical opinion 
that symptoms at that time did not represent neurological 
disease.  Further, to the extent that the moving party argues 
that Dr. C.S. referred to the veteran's adverse reactions to 
antimalaria drugs in his March 1979 opinion that the 
veteran's seizure disorder was related to in-service events, 
the November 1968 separation examination report is evidence 
that weighs against the claim because it shows that at 
separation from service, months after the veteran stopped 
taking the antimalarial drugs, neurological evaluation was 
normal.  

Under 38 C.F.R. § 3.303(d), service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (emphasis added).  Here, there was at the time of 
the August 1984 Board decision evidence pertinent to service, 
i.e., service medical records, that weighed against 
establishing that a seizure disorder was incurred in service.  
Because of the presence of this evidence, application of the 
provisions of 38 C.F.R. § 3.303(d) would have required 
weighing the evidence for and against the claim, and it is 
not undebatable that the evidence weighed in favor of the 
claim.  It therefore cannot be said that had the Board 
considered the provisions of 38 C.F.R. § 3.303(d) that the 
result would have been manifestly different, i.e., that the 
Board would have granted service connection for a seizure 
disorder at that time.  As it is not absolutely clear that a 
different result would have ensued, the failure to consider 
the applicability of        38 C.F.R. § 3.303(d) cannot be 
CUE.  38 C.F.R. § 20.1403(a), (c).  Accordingly, the motion 
to revise or reverse the August 1, 1984, decision must be 
denied.  38 C.F.R. § 20.1405.  

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 20.1404(b) to the extent that 
the referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error.  VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the moving party 
has set forth the alleged clear and unmistakable error, the 
legal and factual basis for the allegation, and why he 
believes the result would have been manifestly different but 
for the alleged error.  Consequently, he has at least met the 
pleading requirements of the revised             38 C.F.R. 
§ 20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate.  


ORDER

The motion for revision of the August 1984 Board decision 
denying service connection for a seizure disorder, based on 
CUE in that decision, is denied.



                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



